PER CURIAM.
Appellant has appealed the judgment and sentence of the trial court based upon a jury verdict finding him guilty of aggravated assault and resisting an officer with violence. We have reviewed appellant’s several points on appeal and find them to be without merit, except the point directed to the sentences imposed. Since the two offenses charged were but a facet or phase of the same transaction, the appellant should have been sentenced only for the highest offense of which he was found guilty. Caivano v. State, Fla.App., 276 So.2d 245; Yost v. State, Fla.App., 243 So.2d 469; Easton v. State, Fla.App., 250 So.2d 294.
Accordingly, appellant’s convictions are affirmed, but the sentences are vacated, and the cause is remanded with directions that the appellant be presented to- the trial court and properly sentenced in accordance herewith.
Affirmed in part; reversed in part, with directions.
WALDEN and OWEN, JJ., and DOWNEY, JAMES C., Associate Judge, concur.